DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-44 are pending in the application, claims 34, 35, and 37-44 are withdrawn from consideration.
Amendments to the claims 1, 2, 20, 21, 24-26, and 28-44, filed on 20 May 2022, have been entered in the above-identified application.

Election/Restrictions
Claims 34, 35, and 37-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 20 May 2022.
Applicants' election with traverse of claims 1-33 and 36 in the reply filed on 20 May 2022 is acknowledged.  The traversal is on the ground(s) that the prior art of record no longer teaches the common feature and that the invention as claimed produces unexpected results.  This is not found persuasive because the restriction requirement was based upon the limitations of the claims previously presented, and the applicants failed to properly address the grounds of the restriction (addressing only the new limitations).  Furthermore, with regards to applicants allegations of unexpected results, because mere allegations of unexpected results from the instant specification aren't sufficient enough to replace factual evidence (see MPEP §2145(I)), the applicants arguments regarding unexpected results are deemed unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Notes
In the response filed 20 May 2022, applicants have given the inappropriate status identifier of "Currently Amended" and/or "Previously Presented" to claims 34, 35, and 37-44.  In any future response, the claims being directed to nonelected inventions must be given the appropriate status identifiers of "Withdrawn" and/or "Withdrawn - Currently Amended" or it will be treated as nonresponsive.

Claim Objections
Claims 2-8, 10-13, 15, 17, 19, 20, 28, and 31-33 are objected to because of the following informalities:
With Regards to Claim 2:  Claim 2 recites "p x 48K, a x 50K fibers and w x 400K, m" on line 7, which appears to be a typographical error; recommend correcting this to read as "p x 48K fibers, a x 50K fiber, and w x 400K fibers, m".
With Regards to Claim 3:  Claim 3 recites "N individual tapes is identical, the average thickness of the web                                 
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                             being equal to                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                     
                                
                            er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness" on lines 2 to 4; recommend correcting this to read as "N individual tapes are[[is]] identical, the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ]] being equal to                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                
                             er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness direction of the web".
With Regards to Claim 3:  Claim 3 recites "the web                                 
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                             being equal to                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width and" on lines 5 to 6; recommend correcting this to read as "the web                                 
                                    (
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ]] being equal to                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width direction of the web, and".
With Regards to Claim 4:  Claim 4 recites "N individual tapes is identical, the average thickness of the web                                 
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                             being less than                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                     
                                
                            er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness" on lines 2 to 4; recommend correcting this to read as "N individual tapes are[[is]] identical, the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ]] being less than                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                     
                                
                            er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness direction of the web".
With Regards to Claim 4:  Claim 3 recites "the web                                 
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                             being less than                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width and" on lines 5 to 6; recommend correcting this to read as "the web                                 
                                    (
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ]] being less than                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width direction of the web, and".
With Regards to Claim 5:  Claim 3 recites "N individual tapes is identical, the average thickness of the web                                 
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                             being greater than                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                     
                                
                            er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness" on lines 2 to 4; recommend correcting this to read as "N individual tapes are[[is]] identical, the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ]] being greater than                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                    ×
                                     
                                
                            er,                                 
                                    
                                        
                                            N
                                            e
                                            p
                                        
                                        -
                                    
                                
                             being the average number of tapes in the thickness direction of the web".
With Regards to Claim 5:  Claim 3 recites "the web                                 
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                             being greater than                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width and" on lines 5 to 6; recommend correcting this to read as "the web                                 
                                    (
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            )[[                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ]] being greater than                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                    ×
                                     
                                
                            Ir,                                 
                                    
                                        
                                            N
                                            l
                                        
                                        -
                                    
                                
                             being the average number of tapes in the width direction of the web, and".
With Regards to Claims 6, 7, 8, 10, 11, 12, and 13:  Claims 6, 7, 8, 10, 11, 12, and 13 each recite "N tapes" on line 2; for consistency, recommend correcting each instance to recite "N individual tapes".
With Regards to Claims 12 and 17:  Claims 12 and 17 both recite "The web of fibrous material" on line 1, which appears to be a typographical error; recommend correcting these to read as "The web of impregnated fibrous material".
With Regards to Claim 12:  Claim 12 recites "N tapes" on line 3; for consistency, recommend correcting this to read as "N individual tapes".
With Regards to Claim 13:  Claim 13 recites "web of fibrous material" on line 4, which appears to be a typographical error; recommend correcting this to read as "web
With Regards to Claim 15:  Claim 15 recites "tapes" on line 2; for consistency, recommend correcting this to read as "N individual tapes".
With Regards to Claim 15:  Claim 15 recites "temperature is such that Tg ≥ 80°C" on line 4; for consistency, recommend correcting this to read as "temperature is at least 
With Regards to Claim 15:  Claim 15 recites "temperature Tm ≥ 150°C" on line 5; for consistency, recommend correcting this to read as "temperature is at least 
With Regards to Claim 19:  Claim 19 recites "1 to 3," on line 5; recommend correcting this to read as "1 to 3; and[[,]]".
With Regards to Claim 19:  Claim 19 recites "function X' of said prepolymer a1)" on line 8, which appears to be a typographical error; recommend correcting this to read as "function X[[X']] of the at least one reactive thermoplastic[[said]] prepolymer
With Regards to Claim 20:  Claim 20 recites "N tape(s)" on line 2; for consistency, recommend correcting this to recite "N individual tape(s)".
With Regards to Claim 21:  Claim 21 recites "PEBAs, polyacrylates" on line 4, which appears to be a typographical error; recommend correcting this to read as "PEBAs;[[,]] polyacrylates".
With Regards to Claim 28:  Claim 28 recites "polymers or cyclic" on line 2, which appears to be a typographical error; recommend correcting this to read as "polymers, [[or]] cyclic".
With Regards to Claim 30:  Claim 30 recites "Nl = 1" on line 3; for consistency, recommend correcting this to read as "Nl equals[[=]] 1".
With Regards to Claim 31:  Claim 31 recites "Nep = 1" on line 2; for consistency, recommend correcting this to read as "Nep equals[[=]] 1".
With Regards to Claim 32:  Claim 32 recites "Nep = 2" on line 2; for consistency, recommend correcting this to read as "Nep equals[[=]] 2".
With Regards to Claim 33:  Claim 33 recites "200 mm x 2 mm, 150 mm x 2 mm; 100 mm x 2 mm; 596.9 x 1 mm; 393.7 mm x 1 mm; 292 mm x 1 mm; 200 mm x 1 mm; 150 mm x 1 mm; 100 mm x 1 mm; 15 mm X 0.25 mm, 15 mm x 0.225 mm, 14 mm x 0.265 mm, 14 mm x 0.240 mm, 12,7 mm x 0.265 mm, 12.7 mm x 0.189 mm, 596.9 mm x 0.12 mm" on lines 3 to 6, which appears to be a typographical error; recommend correcting this to read as "200 mm x 2 mm;[[,]] 150 mm x 2 mm; 100 mm x 2 mm; 596.9 x 1 mm; 393.7 mm x 1 mm; 292 mm x 1 mm; 200 mm x 1 mm; 150 mm x 1 mm; 100 mm x 1 mm; 15 mm X 0.25 mm;[[,]] 15 mm x 0.225 mm;[[,]] 14 mm x 0.265 mm;[[,]] 14 mm x 0.240 mm;[[,]] 12.7[[12,7]] mm x 0.265 mm;[[,]] 12.7 mm x 0.189 mm;[[,]] 596.9 mm x 0.12 mm".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 16:  Claim 16 recites the limitation "optionally with a chain extender" on line 3.  Instant claim 1, from which claim 16 directly depends, recites "a chain extender" on line 5.  The claim is rendered indefinite because it can have two conflicting interpretations: (1) that the chain extender of claim 16 is different from the chain extender of claim 1; or (2) that the chain extender of claim 16 is the same chain extender recited in claim 1.  For the purpose of examination, it is the decision of the examiner to treat the "chain extender" of claim 16 to be the same chain extender recited in claim 1.
With Regards to Claim 25:  Claim 25 recites the limitation "said polyamide" in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.  (In the instant case, it would appear that claim 25 recites the incorrect dependency to claim 1, when it should recite dependency to claim 22.)  For the purpose of examination, the limitation will be treated to read as "the at least one thermoplastic polymer
With Regards to Claim 29:  Claim 29 recites the limitation "Nepj" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim will be treated to read as "Nep[[Nepj]]".
With Regards to Claim 29:  Claim 29 recites the limitation "Nep tapes stacked and Nl tapes joined, the number of tapes in the thickness Nep being between 1 to 4, and the number of tapes in the width Nl being between 1 to 94" on lines 2 to 4.  In the instant case, the claim is rendered indefinite because it is unclear as to: (1) how one could have 1 tape that is stacked (when stacking would require at least 2 tapes); or (2) how one could have 1 tape that is joined (when joining would require at least 2 tapes).  (In the instant case, the claimed web would require N be at least 3.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13, 15, 20-24, 26, 28-30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Grutta et al. (2003/0175520 A1) in view of Johnson et al. (US 2014/0005331 A1); and further evidenced by Non-Patent Literature No. 1 ("Nylon 12") (referred to herein as "NPL-2").
Regarding Claim 1:  Grutta discloses a composite structural member comprising at least one layer of a composite ply, the composite plies can be unidirectional tapes comprising a thermoplastic polymer and continuous fibers (figures 1, 2, [0006], [0015]-[0019] of Grutta).  Grutta also discloses that the plies can be stacked in successive layers (figure 3 and [0021] of Grutta).  Grutta further discloses that the composite structural member comprises a plurality of layers with complementary orientations (at least 4 plies) (figures1, 2, and [0021] of Grutta); which is sufficiently specific to anticipate the claimed range of --2 to 2,000--.  Specifically, Grutta provides for --a web of impregnated fibrous material(s) comprising N individual tapes of fibrous material(s) stacked and/or joined in relation to one another, said N individual tapes adhering to each other and being capable of overlapping at least partially, said individual tapes of fibrous material(s) comprising continuous fibers impregnated with at least one thermoplastic polymer, wherein said web has a cross-section surface area (S), said surface area being perpendicular to an axis of the fibers and being substantially equal to a sum of surface areas for each initial individual tape in the cross-section perpendicular to the axis of the fibers, wherein the sum of surface areas for each initial individual tape (Sth) is equal to N x I x Ep, wherein I represents an average width of each tape in the cross-section surface area and Ep represents an average thickness of each tape in the cross-section surface area, wherein N is between 2 and 2,000, and wherein the at least one thermoplastic polymer does not include polyphenylene sulphides--.
Grutta fails to disclose that --the average thickness of each individual tape being less than or equal to 150 µm--.
Johnson discloses an asymmetric tape comprising continuous fibers impregnated with a thermoplastic polymer ([0039], [0045], and [0046] of Johnson).  Johnson also discloses that the tapes are relatively thin with thicknesses of about 0.05 to about 1 millimeter (about 50 µm to about 1,000 µm) ([0048] of Johnson); which overlaps the presently claimed range of --less than or equal to 150 µm--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of Johnson as the individual tapes of the web disclosed by Grutta in order to have tapes with -- an average thickness of less than or equal to 150 µm--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of Johnson as the individual tapes of the web disclosed by Grutta, from the stand-point of having tapes that adequately bond to a product surface while providing a desired strength, durability, and temperature performance demanded by particular applications ([0007] and [0008] of Johnson).
Regarding Claim 11:  Grutta in view of Johnson discloses that the thickness of said web consisting of said N individual tapes stacked and/or joined in relation to one another is constant over its entire width (see figure 1 of Grutta).  (In the instant case, since the web is formed using compression molds, the final shape (thickness) can be controlled.)
Regarding Claim 12:  Grutta in view of Johnson discloses that the fiber content by volume is constant from approximately 25% to approximately 80% volume of each N individual tapes of fibrous material stacked and/or joined of said web, said N individual tapes being capable of overlapping at least partially ([0099] of Johnson; figures 1, 2, [0021] of Grutta); which overlaps the presently claimed range of --at least 70% of the volume--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 13:  Grutta in view of Johnson discloses that the fiber content by volume is constant from approximately 25% to approximately 80% volume of each N individual tapes of fibrous material stacked and/or joined of said web, said N individual tapes being capable of overlapping at least partially, in said web ([0099] of Johnson; figures 1, 2, [0021] of Grutta); which overlaps the presently claimed range of --at least 70% of the volume--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 15:  Grutta in view of Johnson discloses that said tapes of fibrous material have no chain extender, and said at least one thermoplastic polymer is a non-reactive semi-crystalline polymer (e.g. PA 12) ([0046] of Johnson), but does not explicitly recite that it has --a melting temperature Tm of at least 150°C--.  However, it has been evidenced by other non-patent literature that PA 12 can have a melting point temperature Tm of from 178 to 180 °C ([Page 1] of NPL-2); which anticipates the claimed range of --at least 150°C--.  Therefore, as evidenced by the non-patent literature, the non-reactive semi-crystalline polymer (e.g. PA 12) inherently possesses the claimed --Tm of at least 150°C--.
Regarding Claim 20:  Grutta in view of Johnson discloses that said N individual tapes of fibrous material consist of the at least one thermoplastic polymer ([0045] of Johnson).
Regarding Claim 21:  Grutta in view of Johnson discloses that said at least one thermoplastic polymer is selected from polyamides ([0046] of Johnson).
Regarding Claim 22:  Grutta in view of Johnson discloses that said at least one thermoplastic polymer is selected from polyamides, and polyetherimides (PEI) ([0046] of Johnson).
Regarding Claim 23:  Grutta in view of Johnson discloses that said polyamide is selected from aliphatic polyamide (e.g. PA 12) ([0046] of Johnson).
Regarding Claim 24:  Grutta in view of Johnson discloses that said aliphatic polyamide is selected from polyamide 12 (PA-12) ([0046] of Johnson).
Regarding Claim 26:  Grutta in view of Johnson discloses that said fibrous material comprises continuous fibers selected from carbon and glass ([0045] of Johnson).
Regarding Claim 28:  Grutta in view of Johnson discloses that said thermoplastic polymer further comprises liquid crystal polymers ([0046] of Johnson).
Regarding Claim 36:  Grutta in view of Johnson discloses a three-dimensional composite part comprising at least one web of impregnated fibrous material (figures 3 and 4 of Grutta).

Claims 2, 3, 6, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Grutta et al. (2003/0175520 A1) in view of Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Tsai et al. (US 2006/0093802 A1).
Grutta in view of Johnson is relied upon as stated above.
Regarding Claim 2:  Grutta in view of Johnson discloses that                                
                                    N
                                    =
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                                l
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                        e
                                                        p
                                                    
                                                
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            i
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            Nl being the number of individual tapes forming the width of the web and Nep being the number of individual tapes forming the thickness of the web (figure 2 of Grutta), wherein each individual tape in the web comprises a number of carbon fibers ([0045] of Johnson), wherein each tape contains 2 to 20 rovings.
Grutta in view of Johnson failed to disclose --a number of carbon fibers selected from m x 12K fibers, n x 24K fibers, p x 48K fibers, q x 50K fibers, and w x 400K fibers, m being between 1 and 40, n being between 1 and 20, q being between 1 and 10, p being between 1 and 10, and w is equal to 1--.
Tsai discloses a laminate constructed using thin plies of thickness  of 0.08 mm or less (80 µm or less), the plies formed from tow spread 12K tows of carbon, glass or KEVLAR, and the thin plies being resin impregnated (prepreg) sheets capable of being interlaced (figure 12, [0008], [0009], and [0046]-[0049] of Tsai).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the 12K carbon fibers of Tsai as the fibers of the web disclosed by Grutta in view of Johnson in order to have --a number of carbon fibers selected from m x 12K fibers, m being between 1 and 40--.  One of ordinary skill in the art would have been motivated to have incorporated the 12K carbon fibers of Tsai as the fibers of the web disclosed by Grutta in view of Johnson, sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 3:  Grutta in view of Johnson and Tsai discloses that the average thickness and the average width of the N individual tapes are identical, the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ) being equal to Nep x er, Nep being the average number of tapes in the thickness, er being the average thickness of each individual tape, and the average width of the web (                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ) being equal to NI x Ir, Ni being the average number of tapes in the width and Ir being the average width of each individual tape (see figure 1 and 2 of Grutta).
Regarding Claim 6:  Grutta in view of Johnson and Tsai discloses that the N individual tapes are stacked, the number of tapes in the width Nl being equal to 1, and the number of tapes in the thickness Nep being 4 (figures 1 and 2 of Grutta); which anticipates the claimed range of --Nep being between 2 and 2,000--.

Regarding Claim 29:  Grutta in view of Johnson and Tsai discloses the web of fibrous material consists of Nep tapes stacked and Nl tapes joined, wherein Nep is between 1 to 4, and Nl is 1 (figures 1, 2, and [0021] of Grutta); which overlaps the presently claimed ranges of --Nep is between 1 to 4-- and --Nl is between 1 to 94--.  Grutta differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Grutta, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 30:  Grutta in view of Johnson and Tsai discloses the web of fibrous material consists of Nep tapes stacked and Nl tapes joined, wherein Nep is between 1 to 4, and Nl is 1 (figures 1, 2, and [0021] of Grutta); which overlaps the presently claimed ranges of --Nep is selected from 2 or 4-- and --Nl is equal to 1--.  Grutta differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Grutta, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 33:  Grutta in view of Johnson and Tsai discloses that web comprises 4 tapes with thicknesses of about 0.05 to about 1 mm (figures 1 to 2 of Grutta; [0048] of Johnson).  At the time the invention was made, a person of ordinary skill in the art could have determined that the thickness of the web could range from about 0.2 mm [= 4 x (0.05 mm)] to about 4 mm [= 4 x (1 mm)]; which overlaps the range of values being claimed --0.12 mm to 2 mm-- for the thickness.  Grutta in view of Johnson and Tsai differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Grutta in view of Johnson and Tsai, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Grutta in view of Johnson and Tsai fail to explicitly recite a specific width of the formed web.  However, Grutta in view of Johnson and Tsai further discloses that the width of the tape can be on the order of 20 mm ([0046] of Tsai), and that the formed web can be cut for any desired use ([0047] of Grutta).  Therefore, it would have been obvious to have cut the formed web to reduce its width, since such a modification would have involved a mere change in the size of the width of the web.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, a person having ordinary skill in the art could have reduced the width from 40 mm to any smaller dimensions, that is it discloses a width of 40 mm or less.  As such, Grutta in view of Johnson and Tsai are considered to teach the claimed limitation of --the web having a cross-sectional surface dimension represented by an average width and an average thickness, respectively, selected from: 14 mm x 0.240 mm; 12.7 mm x 0.265 mm; or 12.7 mm x 0.189 mm--.)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Grutta et al. (2003/0175520 A1) in view of Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Roth et al. (US 2014/0363654 A1).
Grutta in view of Johnson is relied upon as described above.
Regarding Claim 25:  Grutta in view of Johnson fails to disclose that the thermoplastic polymer --is a semi-aromatic polyamide selected from a PA MPMDT/6T, a PA PA11/10T, a PA 11/6T/10T, PA 11/BACT, a PA MXDT/10T, a PA MPMDT/10T, a PA BACT/10T, a PA BACT/6T, PA BACT/10T/6T, a PA 11/BACT/6T, a PA 11/MPMDT/10T, a PA 11/ BACT/10T, or a PA 11/MXDT/10T--.
Roth discloses a flame retardant polyamide molding composition, wherein the polyamide is a semi-aromatic polyamide (e.g. PA 11/10T) ([0001] and [0016] of Roth).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyamide of Roth as the thermoplastic polymer of the web disclosed by Grutta in view of Johnson in order to have --a semi-aromatic polyamide selected from PA PA11/10T--.  One of ordinary skill in the art would have been motivated to have incorporated the polyamide of Roth as the thermoplastic polymer of the web disclosed by Grutta in view of Johnson, from the stand-point of having a polyamide molding composition with flame retardancy and good mechanical properties ([0008] of Roth).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Grutta et al. (2003/0175520 A1) in view of Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Gaillard (FR 3039554 A1).
Grutta in view of Johnson is relied upon as described above.
Regarding Claim 27:  Grutta in view of Johnson fails to disclose that --the thermoplastic polymer further comprises carbonaceous fillers--.
Gaillard discloses a prepreg (e.g. tapes) comprising a thermoplastic polymer matrix (e.g. polyamide), continuous fibers (e.g. carbon or glass), and carbon fillers (e.g. carbon black and carbon nanotubes) ([Pg. 1: paragraph 1] and [Pg. 5: paragraph 1] of Gaillard).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of Gaillard as the tape of the web disclosed by Grutta in view of Johnson in order to have --the thermoplastic polymer further comprise carbonaceous fillers--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of Gaillard as the tape of the web disclosed by Grutta in view of Johnson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grutta et al. (2003/0175520 A1) in view of Johnson et al. (US 2014/0005331 A1) as applied to claim 1  above, and further in view of Hochstetter et al. (US 2017/0037186 A1).
Grutta in view of Johnson is relied upon as stated above.
Regarding Claim 16:  Grutta in view of Johnson discloses the claimed web, but fails to disclose that --said at least one thermoplastic polymer is a partially polymerized reactive thermoplastic prepolymer, optionally with a chain extender, and has a number-average molecular weight (Mn) ranging from 500 to 10,000--.
Hochstetter discloses a fiber reinforced polymer composition, wherein the polymer is a thermoplastic matrix made of semi-crystalline polyamide (PA) having a melting point of less than or equal to 280 °C ([0001] and [0012] of Hochstetter).  Hochstetter also discloses that the thermoplastic composite material is a composition comprising a precursor reactive composition of a semi-crystalline polyamide and that the number-average molecular weight (Mn) of said prepolymer may range from 500 to 10,000 (e.g. 2173) (Table 1, [0012], and [0053] of Hochstetter); which anticipates the claimed range of --500 to 10,000--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polymer of Hochstetter as the thermoplastic polymer of the web disclosed by Grutta in view of Johnson in order to have said at least one thermoplastic polymer be --a partially polymerized reactive thermoplastic prepolymer, optionally with a chain extender, and has a number-average molecular weight (Mn) ranging from 500 to 10,000--.  One of ordinary skill in the art would have been motivated to have incorporated the polymer of Hochstetter as the thermoplastic polymer of the web disclosed by Grutta in view of Johnson, from the stand-point of significantly improving mechanical performance levels ([0011] of Hochstetter).
Regarding Claim 19:  Grutta in view of Johnson and Hochstetter discloses that said at least one partially polymerized reactive thermoplastic prepolymer with said chain extender comprises: at least one reactive thermoplastic prepolymer, bearing n reactive terminal functions X, selected from: -NH2, -CO2H and -OH, with n being from 1 to 3; and at least one chain extender Y-A'-Y, with A' being a hydrocarbon bisubstituent, bearing 2 identical terminal reactive functions Y, reactive by polyaddition with at least one function X of the at least one reactive thermoplastic prepolymer ([0016]-[0019] of Hochstetter).

Claims 1, 2, 4, 5, 8-10, 12, 13, 15, 20-24, 26, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson (EP 3095901 A1) in view of Tsai et al. (US 2006/0093802 A1) and Johnson et al. (US 2014/0005331 A1); and further evidenced by Non-Patent Literature No. 1 ("Nylon 12") (referred to herein as "NPL-2").
Regarding Claim 1:  Johanson discloses a woven fabric comprising tape-like warps and wefts interlaced and arranged in at least two unidirectional and at least partially overlapping layers, comprising at least 15 tapes (figures 1A to 6D and [0010] of Johanson); which anticipates the claimed limitation of --N is between 2 and 2,000--.  See MPEP §2131.03(I).  Johanson also discloses that the tapes can be spread type fibrous tapes comprising a plurality of fibers/filaments distributed either uniformly or randomly in one or more fiber layers with the tape ([0022] of Johanson).  It is also disclosed by Johanson that the fibers can be unidirectional continuous length fibers arranged in a substantially parallel array ([0023] of Johanson).  Johanson further discloses that the fibrous tape is a composite comprising fibers embedded in a polymer matrix, the tapes can have similar or dissimilar thicknesses, and similar or dissimilar widths ([0024] and [0026] of Johanson).  Specifically, Johanson provides for  --a web of impregnated fibrous material(s) comprising N individual tapes of fibrous material(s) stacked and/or joined in relation to one another, said N individual tapes adhering to each other and being capable of overlapping at least partially, said individual tapes of fibrous material(s) comprising continuous fibers impregnated with at least one polymer, wherein said web has a cross-section surface area (S), said surface area being perpendicular to an axis of the fibers and being substantially equal to a sum of surface areas for each initial individual tape in the cross-section perpendicular to the axis of the fibers, wherein the sum of surface areas for each initial individual tape (Sth) is equal to N x I x Ep, wherein I represents an average width of each tape in the cross-section surface area and Ep represents an average thickness of each tape in the cross-section surface area, and wherein N is between 2 and 2,000--.  
Johanson fails to disclose --the average thickness of each individual tape being less than or equal to 150 µm--.
Tsai discloses a laminate constructed using thin plies of thickness  of 0.08 mm or less (80 µm or less), the plies formed from tow spread 12K tows of carbon, glass or KEVLAR, and the thin plies being resin impregnated (prepreg) sheets capable of being interlaced (figure 12, [0008], [0009], and [0046]-[0049] of Tsai); which is sufficiently specific to anticipate the claimed range of --average thickness of less than or equal to 150 µm--.  See MPEP §2131.03(II).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of Tsai as the individual tapes of the web disclosed by Johanson in order to have --the average thickness of each individual tape being less than or equal to 150 µm--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of Tsai as the individual tapes of the web disclosed by Johanson, from the stand-point of having interlaced products with performance higher than conventional woven fabrics ([0011] of Tsai).
Johanson in view of Tsai further fails to disclose that the at least one polymer --at least one thermoplastic polymer; and wherein the at least one thermoplastic polymer does not include polyphenylene sulphides--.
Johnson discloses an asymmetric tape comprising continuous fibers impregnated with a polymer ([0039], [0045], and [0046] of Johnson).  Johnson also discloses that the tapes are relatively thin with thicknesses of about 0.05 to about 1 millimeter (about 50 µm to about 1,000 µm) ([0048] of Johnson); which overlaps the presently claimed range of --less than or equal to 150 µm--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.  It is further disclosed by Johnson that the polymer can be any number of thermoplastic polymers ([0046] of Johnson).
(In the instant case, since the thermoplastic is not limited to polyphenylene sulfides it meets the claimed limitation of --the at least one thermoplastic polymer does not include polyphenylene sulphides--.  The selection of material being up to a person of ordinary skill in the art, it would be envisaged by the disclosure of Johnson that a person or ordinary skill in the art may or may not use polyphenylene sulphides.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the thermoplastic polymer of Johnson as the polymer of the individual tapes of the web disclosed by Johanson in view of Tsai in order to have --at least one thermoplastic polymer that does not include polyphenylene sulphides--.  One of ordinary skill in the art would have been motivated to have incorporated the thermoplastic polymer of Johnson as the polymer of the individual tapes of the web disclosed by Johanson in view of Tsai, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07.
Regarding Claim 2:  Johanson in view of Tsai and Johnson discloses that                                
                                    N
                                    =
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                1
                                            
                                            
                                                N
                                                l
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        j
                                                        =
                                                        1
                                                    
                                                    
                                                        N
                                                        e
                                                        p
                                                    
                                                
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            i
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            Nl being the number of individual tapes forming the width of the web and Nep being the number of individual tapes forming the thickness of the web, wherein each individual tape in the web comprises a number of carbon fibers selected from m x 12K fibers, m being 1 (figures 1A to 6D of Johanson; [0009] of Tsai).
Regarding Claim 4:  Johanson in view of Tsai and Johnson disclose that the average thickness and the average width of the N individual tapes are identical ([0026] of Johanson), but does not explicitly recite that --the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ) being less than Nep x er, Nep being the average number of tapes in the thickness, er being the average thickness of each individual tape, and the average width of the web (                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ) being less than NI x Ir, Ni being the average number of tapes in the width and Ir being the average width of each individual tape--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the arrangement of tapes such that                                  
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                             is less than Nep x er and that                                 
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                             is less than NI x Ir, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B).
Regarding Claim 5:  Johanson in view of Tsai and Johnson disclose that the average thickness and the average width of the N individual tapes are identical ([0026] of Johanson), but does not explicitly recite that --the average thickness of the web (                                
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                            ) being greater than Nep x er, Nep being the average number of tapes in the thickness, er being the average thickness of each individual tape, and the average width of the web (                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                            ) being greater than NI x Ir, Ni being the average number of tapes in the width and Ir being the average width of each individual tape--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the arrangement of tapes such that                                  
                                    
                                        
                                            e
                                        
                                        -
                                    
                                
                             is greater than Nep x er and that                                 
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                             is greater than NI x Ir, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05(II)(B).
Regarding Claim 8:  Johanson in view of Tsai and Johnson disclose that the N individual tapes are stacked and joined in relation to one another (figure 5 to 6D of Johanson).
Regarding Claim 9:  Johanson in view of Tsai and Johnson discloses that the average thickness and/or the average width of the N individual tapes can be different ([0026] of Johanson).
Regarding Claim 10:  Johanson in view of Tsai and Johnson discloses that the thickness of said web consisting of said N individual tapes stacked and/or joined in relation to one another is variable over its width (figures 5 to 6D of Johanson).  (In the instant case, variation of the thickness would result from the interlacing of tapes.)
Regarding Claim 12:  Johanson in view of Tsai and Johnson discloses that the fiber content by volume is constant from approximately 25% to approximately 80% volume of each N individual tapes of fibrous material stacked and/or joined of said web, said N individual tapes being capable of overlapping at least partially ([0099] of Johnson; figures 5 to 6D of Johanson); which overlaps the presently claimed range of --at least 70% of the volume--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 13:  Johanson in view of Tsai and Johnson discloses that the fiber content by volume is constant from approximately 25% to approximately 80% volume of each N individual tapes of fibrous material stacked and/or joined of said web, said N individual tapes being capable of overlapping at least partially, in said web ([0099] of Johnson; figures 5 to 6D of Johanson); which overlaps the presently claimed range of --at least 70% of the volume--.  Johnson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Johnson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 15:  Johanson in view of Tsai and Johnson discloses that said tapes of fibrous material have no chain extender, and said at least one thermoplastic polymer is a non-reactive semi-crystalline polymer (e.g. PA 12) ([0046] of Johnson), but does not explicitly recite that it has --a melting temperature Tm of at least 150°C--.  However, it has been evidenced by other non-patent literature that PA 12 can have a melting point temperature Tm of from 178 to 180 °C ([Page 1] of NPL-2); which anticipates the claimed range of --at least 150°C--.  Therefore, as evidenced by the non-patent literature, the non-reactive semi-crystalline polymer (e.g. PA 12) inherently possesses the claimed --Tm of at least 150°C--.
Regarding Claim 20:  Johanson in view of Tsai and Johnson discloses that said N individual tape(s) of fibrous material consist of the at least one thermoplastic polymer ([0046] of Johnson).
Regarding Claim 21:  Johanson in view of Tsai and Johnson discloses that said at least one thermoplastic polymer is selected from polyamides ([0046] of Johnson).
Regarding Claim 22:  Johanson in view of Tsai and Johnson discloses that said at least one thermoplastic polymer is selected from polyamides, and polyetherimides (PEI) ([0046] of Johnson).
Regarding Claim 23:  Johanson in view of Tsai and Johnson discloses that said polyamide is selected from aliphatic polyamide (e.g. PA 12) ([0046] of Johnson).
Regarding Claim 24:  Johanson in view of Tsai and Johnson discloses that said aliphatic polyamide is selected from polyamide 12 (PA-12) ([0046] of Johnson).
Regarding Claim 26:  Johanson in view of Tsai and Johnson discloses that said fibrous material comprises continuous fibers selected from carbon and glass ([0027] of Johanson; [0045] of Johnson).
Regarding Claim 28:  Johanson in view of Tsai and Johnson discloses that said thermoplastic polymer further comprises liquid crystal polymers ([0046] of Johnson).
Regarding Claim 36:  Johanson in view of Tsai and Johnson discloses  a three-dimensional composite part comprising at least one web of impregnated fibrous material (figure 5 of Johanson).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Johanson (EP 3095901 A1) in view of Tsai et al. (US 2006/0093802 A1) and Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Roth et al. (US 2014/0363654 A1).
Johanson in view of Tsai and Johnson is relied upon as described above.
Regarding Claim 25:  Johanson in view of Tsai and Johnson fails to disclose that the thermoplastic polymer --is a semi-aromatic polyamide selected from a PA MPMDT/6T, a PA PA11/10T, a PA 11/6T/10T, PA 11/BACT, a PA MXDT/10T, a PA MPMDT/10T, a PA BACT/10T, a PA BACT/6T, PA BACT/10T/6T, a PA 11/BACT/6T, a PA 11/MPMDT/10T, a PA 11/ BACT/10T, or a PA 11/MXDT/10T--.
Roth discloses a flame retardant polyamide molding composition, wherein the polyamide is a semi-aromatic polyamide (e.g. PA 11/10T) ([0001] and [0016] of Roth).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyamide of Roth as the thermoplastic polymer of the web disclosed by Johanson in view of Tsai and Johnson in order to have --a semi-aromatic polyamide selected from PA PA11/10T--.  One of ordinary skill in the art would have been motivated to have incorporated the polyamide of Roth as the thermoplastic polymer of the web disclosed by Johanson in view of Tsai and Johnson, from the stand-point of having a polyamide molding composition with flame retardancy and good mechanical properties ([0008] of Roth).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johanson (EP 3095901 A1) in view of Tsai et al. (US 2006/0093802 A1) and Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Gaillard (FR 3039554 A1).
Johanson in view of Tsai and Johnson is relied upon as described above.
Regarding Claim 27:  Johanson in view of Tsai and Johnson fails to disclose that --the thermoplastic polymer further comprises carbonaceous fillers--.
Gaillard discloses a prepreg (e.g. tapes) comprising a thermoplastic polymer matrix (e.g. polyamide), continuous fibers (e.g. carbon or glass), and carbon fillers (e.g. carbon black and carbon nanotubes) ([Pg. 1: paragraph 1] and [Pg. 5: paragraph 1] of Gaillard).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the tape of Gaillard as the tape of the web disclosed by Johanson in view of Tsai and Johnson in order to have --the thermoplastic polymer further comprise carbonaceous fillers--.  One of ordinary skill in the art would have been motivated to have incorporated the tape of Gaillard as the tape of the web disclosed by Johanson in view of Tsai and Johnson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson (EP 3095901 A1) in view of Tsai et al. (US 2006/0093802 A1) and Johnson et al. (US 2014/0005331 A1) as applied to claim 1 above, and further in view of Hochstetter et al. (US 2017/0037186 A1).
Johanson in view of Tsai and Johnson is relied upon as stated above.
Regarding Claim 16:  Johanson in view of Tsai and Johnson discloses the claimed web, but fails to disclose that --said at least one thermoplastic polymer is a partially polymerized reactive thermoplastic prepolymer, optionally with a chain extender, and has a number-average molecular weight (Mn) ranging from 500 to 10,000--.
Hochstetter discloses a fiber reinforced polymer composition, wherein the polymer is a thermoplastic matrix made of semi-crystalline polyamide (PA) having a melting point of less than or equal to 280 °C ([0001] and [0012] of Hochstetter).  Hochstetter also discloses that the thermoplastic composite material is a composition comprising a precursor reactive composition of a semi-crystalline polyamide and that the number-average molecular weight (Mn) of said prepolymer may range from 500 to 10,000 (e.g. 2173) (Table 1, [0012], and [0053] of Hochstetter); which anticipates the claimed range of --500 to 10,000--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polymer of Hochstetter as the thermoplastic polymer of the web disclosed by Johanson in view of Tsai and Johnson in order to have said at least one thermoplastic polymer be --a partially polymerized reactive thermoplastic prepolymer, optionally with a chain extender, and has a number-average molecular weight (Mn) ranging from 500 to 10,000--.  One of ordinary skill in the art would have been motivated to have incorporated the polymer of Hochstetter as the thermoplastic polymer of the web disclosed by Johanson in view of Tsai and Johnson, from the stand-point of significantly improving mechanical performance levels ([0011] of Hochstetter).
Regarding Claim 19:  Johanson in view of Tsai, Johnson, and Hochstetter discloses that said at least one partially polymerized reactive thermoplastic prepolymer with said chain extender comprises: at least one reactive thermoplastic prepolymer, bearing n reactive terminal functions X, selected from: -NH2, -CO2H and -OH, with n being from 1 to 3; and at least one chain extender Y-A'-Y, with A' being a hydrocarbon bisubstituent, bearing 2 identical terminal reactive functions Y, reactive by polyaddition with at least one function X of the at least one reactive thermoplastic prepolymer ([0016]-[0019] of Hochstetter).

Allowable Subject Matter
Claims 7, 14, 17, 18, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        
/D.M.F./Examiner, Art Unit 1781